               Case 2:19-cr-00193-TLN Document 55 Filed 03/16/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00193-TLN

12                                 Plaintiff,            ORDER REGARDING RESTITUTION

13                          v.

14   NICHOLAS VUKSINICH,

15                                Defendant.

16

17                                                   ORDER

18          This matter was set for a restitution hearing on March 11, 2021. Prior to that date the parties

19 reached a stipulation regarding restitution, which the Court has reviewed. See ECF 53. In light of the

20 parties’ stipulation and good cause appearing, the Court hereby orders that restitution be ordered in this

21 case in the total amount of $45,000.00, to be paid as follows:

22                 “Chelsea,” Dallas, TX - $10,000.00

23                 “Henley,” Bellevue, WA - $5,000.00

24                 “Jenny,” New York, NY - $3,000.00

25                 “Maureen,” Bellevue, WA - $10,000.00

26                 “Pia,” Bellevue, WA - $5,000.00

27                 “April,” Dallas, TX - $12,000.00

28 The Court hereby directs that an Amended Judment issue in this case reflecting the restitution amounts


      STIPULATION REGARDING RESTITUTION                  1
      U.S. V. VUKSINICH, 2:19-CR-00193-TLN
              Case 2:19-cr-00193-TLN Document 55 Filed 03/16/21 Page 2 of 2

 1 set forth above, with all other aspects of the Judgment remaining the same.

 2          The Clerk of the Court shall direct restitution to the victims according to the contact information

 3 provided by the United States on the restitution spreadsheet submitted to the United States Probation

 4 Officer assigned to this case.

 5          The Court further finds that pursuant to the stipulation of the parties, defendant Nicholas

 6 Vuksinich has waived his presence for entry of the Amended Judgment, and that he need not be present

 7 for the Amended Judgment to issue.

 8                 IT IS SO ORDERED this 15th day of March, 2021.

 9

10

11

12                                                              Troy L. Nunley
                                                                United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION REGARDING RESTITUTION                  2
      U.S. V. VUKSINICH, 2:19-CR-00193-TLN
